Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 30, 2016

The Court of Appeals hereby passes the following order:

A17A0548. CURTIS FARMER v. GEORGIA DEPARTMENT OF HUMAN
    SERVICES, EX REL. JAYLEN FARMER.

      On April 12, 2016, Curtis Farmer filed his notice of appeal referencing a trial
court judgment entered on November 3, 2010. Farmer then filed an amended notice
of appeal referencing a trial court judgment entered on May 9, 2016. However, the
record does not include judgments entered on either of those days. Given the
apparent absence of a trial court order, we have nothing to review. See Amica v.
State, 307 Ga. App. 276, 282 (2) (704 SE2d 831) (2010).
      The only order in the record is an order for paternity and child support entered
on March 12, 2016. Because that order involves child support, it is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Collins v. Davis,
318 Ga. App. 265, 266 (1) (733 SE2d 798) (2012); Booker v. Ga. Dept. of Human
Resources, 317 Ga. App. 426 (731 SE2d 110) (2012). Appeals in such matters must
be taken by application for discretionary appeal.1 See Booker, supra. Farmer’s failure
to follow the appropriate appellate procedure deprives us of jurisdiction to consider
an appeal from that order. Id.
      For these reasons, Farmer’s appeal is hereby DISMISSED.




      1
       On October 24, 2016, Farmer filed an untimely application for discretionary
review of the trial court’s March 12, 2016 order, which this Court dismissed. See
Case No. A17D0146 (decided November 10, 2016).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/30/2016
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.